Citation Nr: 1751190	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which entitlement to a TDIU was denied. 

In a September 2012 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision (single judge), the Court vacated the Board's September 2012 decision and remanded the matter to the Board for further proceedings consistent with its decision.  The Board remanded the issue for further development in August 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2014 remand requested that additional VA examinations be conducted, and medical opinions be obtained.  

The report of a corresponding April 2016 Gynecological Conditions DBQ provides a sole diagnosis of hysterectomy.  The DBQ relates that the Veteran had not been diagnosed with any diseases, injuries, adhesions or other conditions of the Fallopian tubes; had not undergone partial or complete oophorectomy; and had not been diagnosed with any other diseases, injuries, adhesions and/or conditions of the ovaries.  

The record, however, reflects that the Veteran is service-connected for, among other disabilities, total hysterectomy with bilateral salpingo-oophorectomy.  Thus, the April 2016 DBQ provides an inaccurate medical history.  

In addition, the April 2016 DBQ relates a contradictory medical opinion.  The DBQ relates that the Veteran's gynecological condition(s) did impact her ability to work.  At the same time, the DBQ relates that the Veteran's total hysterectomy should not have anything to do with the Veteran's functional ability in the occupational setting.  

In light of the foregoing, the Board finds that the September 2016 DBQ Medical Opinion is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the development requested by the Board's August 2014 remand was not fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additional development must be conducted.

Since the claim is being returned, the record should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected total hysterectomy with bilateral salpingo-oophorectomy.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the total hysterectomy with bilateral salpingo-oophorectomy.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner is also asked to describe any functional impairment caused by the service-connected total hysterectomy with bilateral salpingo-oophorectomy.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

